﻿1.	Mr. President, before starting to address the Assembly I have the honour and the pleasure to congratulate you most warmly on your unanimous election to the presidency of the General Assembly during its thirty- third session. Your election is both a recognition of your skill and wide diplomatic experience and a tribute to your country, Colombia, for the constructive role it plays in world affairs.
2.	I also seize this opportunity to pay a tribute to Mr. Lazar Mojsov, Deputy Federal Secretary for Foreign Affairs of the sister nation Yugoslavia, with which my country maintains strong ties, for the skilful and wise manner in which he presided over the thirty-second regular session as well as the ensuing three special sessions.
3.	I also wish to join other delegations in expressing to the Secretary-General, Mr. Kurt Waldheim, my deep appreciation of his dedicated and unremitting efforts to promote the role of the United Nations and of his firm commitment to the spirit of its Charter.
4. I extend my congratulations, too, to the people and
Government of Solomon Islands on their independence and
I welcome them into the community of nations. Their
independence will, without doubt, add to the triumphs of
the third-world countries and will represent a positive step
in implementing the spirit and letter of the United Nations
Charter.
S. Egypt will spare no effort to give every support and
assistance to the peoples striving to achieve their freedom
and independence, in particular the peoples of Palestine,
Zimbabwe, South Africa and Namibia.
6. Owing to its strategic position in the region, Egypt is
considered to be one of the most important economic areas
in the world; Egypt has been compelled to shoulder
responsibilities, which it has undertaken with conviction
and sincerity, whether within the Arab, Islamic, African or
non-aligned group. Indeed, Egypt has had to make sacrifices of immense magnitude in discharging those responsibilities. Egypt is motivated by a strict commitment to the principles and philosophy emanating from the conscience and from the deeply rooted values of the Egyptian people, who are a. product of their ancient civilization. But regardless of its sacrifices, both in the past and in the present, Egypt is proud of its role in what has been positively achieved within the third world, and will continue its determined efforts, along with all peace-loving countries, to promote the role of the United Nations.
7.	Egypt's foreign policy stems from the philosophy of the non-aligned movement, a philosophy based on a keenness to abide by the principles of international legitimacy, mutual respect, respect for sovereignty and free will, and openness with all nations. The non-aligned movement is a fundamental and essential element of global stability, and Egypt, as a founding member of the movement, endeavours to restore to it its original perspective. If the movement is to continue to play this role of paramount importance, it must be protected against outside interference.

8.	Egypt, in its persistent quest for the promotion of peace, believes that the international community should develop a new approach in solving political problems. Such an approach should be more courageous and pragmatic as regards confronting difficulties. There must be a determined will to uproot envy, intolerance and hatred, for the sake of establishing a society in which peace would prevail.
9.	In this context, the Egyptian peace initiative constitutes a new approach in international relations. In fact, this initiative aims at breaking the vicious circle which plagues our area and at restoring amity and peace to a region that was the cradle of the three heavenly religions.
10.	The African scene is fraught with developments which provoke our deep concern. Africa, having only recently rid itself of colonialism and foreign domination and having' embarked with all vigour on the arduous task of reconstruction and development, finds itself subjected to malicious foreign conspiracies which aim at diverting it from the attainment of its goals and aspirations.
11.	Egypt most strongly condemns all attempts to transfer big Power conflicts to the African continent. It is precisely these developments that make it all the more pertinent to revive the principle of the non-alignment of Africa. Only when such sinister plots and conspiracies are ended will the African nations be able to pursue their development and attain their lofty goals and aspirations. 

12.	The racist regimes in southern Africa persist in their acts of aggression and violation of the human and other legitimate rights of the African people in Zimbabwe, Namibia and South Africa.
«
13.	The racist regime of Ian Smith in Rhodesia has recently resorted to a new manoeuvre by announcing an internal settlement;  but this so-called settlement is, in fact, only one more link in the chain of attempts to perpetuate the rule of the racist minority under a new facade. In this connexion, Egypt will continue its unwavering support of the struggle of the people of Zimbabwe and their patriotic forces under the leadership of the Patriotic Front. Egypt also lends its support to the genuine efforts undertaken to achieve a peaceful settlement that would ensure the exercise of their legitimate rights by the people of Zimbabwe.
14.	On the other hand, Salisbury's racist twin in Pretoria continues to practise its policies of apartheid and the ugliest forms of oppression against the people of South Africa. Not surprisingly, it does not confine its practice of abominable policies to the people of South Africa, but arrogantly and unlawfully extends its jurisdiction beyond its territory. It continues its illegal occupation of Namibia in unabashed defiance of the relevant United Nations resolutions.
15.. It should not escape us that it was only when the Government of South Africa realized that the people of Namibia, under the leadership of the South West Africa People's Organization SWAPO —their sole legitimate representative—were on the verge of realizing their legitimate goals that Pretoria reluctantly accepted the five Western countries' proposals for the independence of Namibia. These proposals received international endorsement, and thereby legitimacy, when they were approved by Security Council resolution 431 (1978) and welcomed by both the Assembly of Heads of State and Government, of the Organization of African Unity [OAU], at its session recently held in Khartoum and by the Conference of Ministers for Foreign Affairs of Non-Aligned Countries in Belgrade.
16.	Yet the ink had hardly dried on that resolution of the Security Council when the Pretoria Government rejected what it had pretended to accept. This leaves no doubt in our mind that that racist regime is simply manoeuvring in order to gain time to proceed with its designs and impose an internal settlement in Namibia by setting up a puppet regime that will ensure South Africa's continued domination over the Territory. It was those manoeuvres that prompted the Security Council to adopt resolution 435(1978), in which it approved the Secretary-General's report  on the role of the United Nations in supervising the processes of election and the transfer of power to the people of Namibia upon the attainment of their total independence.
17.	Neither is it new for the Pretoria Government to ignore the United Nations and its resolutions, nor should we expect the Smith regime in Rhodesia to respond in good faith to the efforts made for the transfer of power to the African majority.
18.	Accordingly, we must stand firm against the defiance of the international community by those racist regimes. We should stand ready to increase their isolation and impose further sanctions against them. This may bring them back to reason, thereby ensuring the realization of the legitimate aspirations of the people of that area.
19.	Another problem looms to the north of the African continent-namely, the problem of Cyprus. That problem, too, calls for a just and speedy solution that will preserve the independence, territorial integrity and non-alignment of the island. Such a solution should be based on the implementation of the relevant United Nations resolutions. The concerted efforts of both the Greek and the Turkish communities and all the parties concerned and the resumption of negotiations in good faith are required in order to achieve a lasting and peaceful solution.
20.	The increased instability in the international economic situation and the exacerbation of the problems of development and international economic co-operation are matters" of great concern to my country. The over-all picture of the international economic scene is still gloomy, in spite of some initiatives undertaken in the past few years. Unless effective and substantive measures are taken, the remaining years of the Second United Nations Development Decade will prove to be a wasted opportunity. The debt problem, inflation, the persistent deficit in the balance of payments and mounting protectionism have become salient features of the present international economic picture. This situation has invariably produced negative effects on the development process in the developing countries.
21.	The decisions that this Assembly adopted at its sixth and seventh special sessions [resolutions 3201 fS-VI), 3202 (S-VI), and 3362 (S-VII)J and the Charter of Economic Rights and Duties of States [resolution 3281 (XXIX)] contain the elements of a fair and equitable system in which inequalities will no longer exist. But this in itself requires profound changes in the present economic order. We are convinced that it is necessary to establish a new international economic order that will ensure prosperity and guarantee a better standard of living for everyone.. Injecting minor changes into the present international economic order will not enable us to realize our cherished goals.
22.	In spite of the adherence to the concept of greater interdependence between the developed and the developing countries and the need to promote and to create a general framework to solve the problems that we face, it- is regrettable to note that the results of the efforts undertaken in this direction have been disappointing. Many problems remain unresolved, such as the problems of commodities, external debt, balance-of-payments deficits, transfer of real resources and access to the capital markets and consumer markets of developed countries. Therefore, it has become necessary to concentrate all efforts on creating the appropriate climate in order to achieve more progress on these matters. More political impetus is needed to permit the resumption of the work of the Committee
Established under General Assembly Resolution 32/174, also known as the Committee of the Whole, with appropriate functions to negotiate and reach agreements.
23.	The establishment of the new international economic order depends to a large extent on the political will of the developed countries. In the meantime, the developing countries bear the main responsibility for the development of their economies. In addition, their genuine freedom, in both the individual and collective sphere, constitutes a fundamental feature of their development. Furthermore, we attach the utmost importance to economic co-operation between developing countries. In this connexion we view with satisfaction the results achieved at the United Nations Conference on Technical Co-operation among Developing Countries, held in Buenos Aires. That Conference adds new dimensions to the framework of the new international economic order and to the action programmes adopted by the Fifth Conference of Heads of State or Government of Non-Aligned Countries held in Colombo in 1976  and the Conference on Economic Co-operation among Developing Countries held in Mexico City in 1976. Thus the international community has reached a critical stage, and it has become imperative to seek practical and effective solutions To the economic ills of our world.
24.	I should like to refer to another issue which is of the utmost importance at the present time and has been one of the most crucial issues discussed by the United Nations during the past 20 years: that is, the question of general and complete disarmament-a problem closely linked to the international political, economic and social framework. Egypt has been persistently calling for general and complete disarmament and has worked with the non-aligned group to develop the necessary measures that would achieve our objectives. This is based on our intrinsic belief that any miscalculation by a big Power which possesses weapons of destruction and annihilation could bring our civilization to an end. The continuance of the arms race has drained the economic and human potential of our planet.
25.	We cannot live under the constant threat of nuclear terror, nor can we acquiesce in the circumstances which have led to the stockpiling of nuclear weapons and the increase of military arsenals under the pretext of maintaining international strategic equilibrium.
26.	While we cannot belittle some arrangements that have been pursued on a bilateral bases between the two super-Powers or on a regional level to curtail the arms race, the fact remains that these measures have not contributed effectively to curbing the escalation of the arms race; nor have they provided better safeguards for international peace and security.
27.	We all know that, at the present time, there are numerous difficulties on the road leading to general and complete disarmament. But the fact remains that until we achieve that objective we must intensify our efforts by adopting concrete and balanced measures to end the stockpiling of nuclear weapons, to stop both horizontal and vertical proliferation and to halt the production and

development of these weapons. We believe that the major Powers must assert in their collective efforts to a degree commensurate with, the rate they have played in increasing armaments in the whole world. All this must be done under effective international control.
28.	Egypt still requests the implementation of a mutually acceptable balance of rights and obligations between nuclear and non-nuclear States, for the world cannot accept the limitation of arms in one region or its disarming and the exemption of another. However, disarmament and non- proliferation measures must never impede the exercise of the legitimate right of States to utilize nuclear technology for peaceful purposes under effective international control.
29.	Egypt was one of the first States to call for the creation of nuclear-weapon-free zones, in accordance with the provisions of article VII of the Treaty on the Non-Proliferation of Nuclear Weapons [resolution 2373 (XXII), annex]., Egypt has also called for the establishment of zones of peace, taking into consideration the regional circumstances of each zone. The process of the establishment of these zones must be concomitant with the provision by nuclear Powers of guarantees that they will respect the status of such zones and refrain from the introduction of nuclear weapons into them and from the use or threat of the use of nuclear weapons against them. It is still the solemn objective of Egypt to establish a zone free of nuclear weapons in the Middle East. Genuine peace will never prevail in that strategic area unless Israel puts an end to its acquisition of nuclear weapons and until it accedes to the non-proliferation Treaty—g treaty which we have signed
and will immediately ratify if these conditions are met.
30.	I should like now to turn to, an important event that took place during the past 10 months—namely, the tenth special session of the General Assembly, devoted to disarmament. It had been the fervent hope of the non- aligned countries that at that session concrete and specific results would be reached in the domain of disarmament so that all human and natural resources could be channelled towards development and the restructuring of the new international economic order.
31.	Although that session produced modest results and the Assembly did not manage to resolve the basic problems involved, particularly those related to nuclear matters, it is our view that it did give impetus to disarmament efforts aimed at achieving tangible and substantial progress in that area. The session also showed the importance of the role which could be played by the United Nations and its main organ, the Security Council, in the field of disarmament, especially in fact any attempt to obstruct the establishment of zones free of nuclear weapons. The special session also paved the way for both France and China to participate in disarmament efforts within the framework of the new negotiating body. It strengthened the link between the United Nations and that negotiating body.
32.	The consolidation of international peace and security can be accomplished only by building international confidence and by establishing principles affirmed by measures binding on all Members. The non-use of force in international relations, the inadmissibility of the acquisition of territory by force—in principles laid down in the provisions
of the United Nations Charter—and the peaceful settlement of disputes on a just basis are all principles complements y and parallel to disarmament efforts.
33.	The United Nations celebrates this year the thirtieth anniversary of the adoption of the Universal Declaration of Human Rights. I should like to commend the efforts exerted by the United Nations in this field, even though we are all aware of the many difficulties surrounding this sensitive issue. Egypt, for its part, has exerted much effort, at both the national and international level, to ensure and protect the fundamental right of individuals to freedom in all its forms, whether political, economic, social and cultural.
34.	As members are well aware, some people are still deprived of their fundamental and legitimate rights. The anniversary we are celebrating provides a great opportunity for the peoples of Palestine and southern Africa to regain their rights. In this connexion, we consider the role of the United Nations essential and important. The realization of the rights of the peoples of Palestine and southern Africa would be a crowning of the efforts exerted by the United Nations since its establishment in the field of freedom, independence and human rights.
35.	The people of Egypt are profoundly agonized by the .present sufferings of the Lebanese people. Egypt, led by its President, Anwar El-Sadat, was the first to warn against the deterioration of the situation in Lebanon caused by foreign intervention. President El-Sadat has called upon all parties to keep their hands off Lebanon.
36.	President El-Sadat has followed with great interest and concern the recent developments in Lebanon. In outlining Egypt's position on the deplorable events in Lebanon and what should be done to save the situation there before it gets out of hand, the President laid down the following principles. First, Israel should desist forthwith from supporting and strengthening those who are defying the legitimacy of Lebanon and the legitimate Government of President Elias Sarkis. Those violators are represented by the militia forces of Haddad and Camille Chamoun. The Lebanese army should be allowed to extend its control over all Lebanese territory, including the south. Secondly, parallel with the cessation of this Israel support, Syrian forces must be withdrawn in order to create the proper atmosphere for all the parties to the conflict in Lebanon to conduct a dialogue among themselves in peace. Thirdly, the Lebanese leaders, both Moslem and Christian, should join together in a peaceful atmosphere to formulate a charter for the unity, sovereignty and territorial integrity of Lebanon to replace the 1943 charter.
37.	Egypt is fully prepared to contribute to any effort to achieve this end. It supports, therefore, the initiative of the President of France, Mr. Giscard d'Estaing, concerning the settlement of the Lebanese crisis. We also call on all parties concerned to respect and abide by Security Council resolution 436 (1978) of 6 October.
38.	For the past three decades our part of the world has been subjected to many wars, which led to much destruction and suffering for its people. This situation impeded our development and endangered international peace and security. The Arab nation, and especially the Palestinian people, have been the victims of those wars, as well as of Israeli occupation.
39.	In fact, the Secretary-General was right when, in his latest report to the General Assembly on the work of the Organization during 1978, he stated:
"The Middle East situation, for a mixture of compelling reasons, vitally affects not only international peace and security, but the interests of the world community as a whole." 
The Secretary-General went on to say:
.. we cannot afford to relax for a moment the attempt to find a peaceful way forward. It bears repeating that in the Middle East time is not in favour of peaceful developments." [Ibid.]
40.	There is no doubt that in its concern with the situation in the Middle East the General Assembly is fully aware of the dimensions of this situation and its possible consequences, as well as the obstructionist manoeuvres facing the drive towards peace. Hence, the General Assembly is undoubtedly conscious of its responsibility to express, on behalf of the international community, its categorical rejection of anything that could lead to the perpetuation of the Israeli occupation, to impeding the achievement of a solution or to continued disregard of the purposes and principles of the Charter. It must also be aware of the need to take the necessary initiative, at the appropriate time, if no progress is made towards a just and lasting peace in the Middle East.
41.	The international community is quite familiar with Egypt's policy and objectives, which it has consistently pursued before and since the October war of 1973. This policy affirms Egypt's sincere desire and persistent search for a just peace. This is also confirmed by Egypt's participation in all the efforts geared to this end, in order to spare the area the conflicts and the scourges of war by which it has been afflicted since the people of Palestine were denied their legitimate right to exit. This holds true particularly in this era in which the United Nations Charter constitutes a landmark in the march and progress of mankind. Peace, to be worthy of its name, must be based on justice, and will be devoid of meaning if it is not.
42.	This is a factual description of the situation in the Middle East, and this is the cause of the trouble. It means that if this situation continues it will inevitably lead to an explosion the dimensions of which will far exceed anything that has occurred in the area before. In this eventuality, the entire world will suffer the moral, spiritual and material consequences of such an explosion.
43.	I should like to recall here what President Anwar El-Sadat declared in his address to the Egyptian Parliament on 9 November of last year before his historic initiative:
"Our nation was sincere when it engaged in the glorious battle which took place four years ago. It continues to be sincere in advocating peace and in its desire to establish it throughout the region. Our ultimate objective is to have all peoples of the area living each in its homeland, secure within its boundaries, free from any threat to its sacred places, capable of contributing abundantly to the progress of mankind and mobilizing all its energies to meet the challenge of development and progress."
44.	This concept has served as the basis for Egypt's actions and policy in the past. It is also the source of Egypt's historic initiative undertaken by President El-Sadat on 19 November last when he visited Jerusalem, which was the culmination of many Egyptian initiatives during the previous few years, as witnessed by the international community. Egypt has faced the battle of war and with the same courage it now faces the battle of peace. To any rational observer the battle of peace is much more arduous than the battle of war. It is easy to touch off a war, even though it entails many horrors and sufferings. But to launch a battle for peace, with all the continuous historical responsibility it requires, is much more difficult and calls for the same capability, energy and courage as are needed for a battle of war. In both cases Egypt has proved its faithfulness as well as its willingness to shoulder its responsibility.
45.	Egypt has been working patiently and tirelessly to restore Arab rights and to rid the Arab territories of the Israeli occupation. There is no doubt that the entire world community followed the efforts which resulted in the Camp David documents  and appreciated the positive role played by the President of the United States, Mr. Carter, I should like to emphasize there that these documents are not in themselves the end of the road but only the beginning. They serve as the framework for the just and lasting peace to which we all aspire and towards which we have been working. They constitute, as President El-Sadat has said, a significant step in this direction.
46.	I should like to expound before this Assembly the following points concerning the Camp David documents.
47.	First, ever since the Israeli aggression against the Arab countries in 1967 and the subsequent occupation of the territories of three Arab States, the world community and the United Nations have been consistently calling for the full implementation of Security Council resolution 242 (1967) in all its parts. They have been affirming the right of the Arab people to use any and all means in the struggle to terminate Israeli occupation of the Arab territories, to restore the legitimate rights of the Palestinian people and to establish a just and lasting peace in the area, in conformity with the purposes and principles of the United Nations Charter. Therefore, the first Camp David document, entitled "A Framework for peace in the Middle East", states in its preamble that the agreed basis for a peaceful settlement is United Nations Security Council resolution 242 (1967) in all its parts. The crux of that resolution is the inadmissibility of the acquisition of territory by war. The preamble also states that the achievement of peace in the Middle East must be guided by the provisions of the Charter of the United Nations and other accepted norms of international law and legitimacy, which constitute the accepted basis for the conduct of relations among ail States. There is no doubt but that such a provision in the document strengthens and corroborates the Arab position. Furthermore, the document refers to Security Council resolution 338 (1973), which has been accepted by all the parties concerned.
48.	Secondly, the international community has on many occasions expressed its grave concern over the stagnation and the perpetuation of the status quo in the Middle East, and has urged greater efforts to create the necessary momentum to overcome the obstacles and difficulties which Israel had attempted to force on the international community. It has also reaffirmed that a just peace in the Middle East can be achieved only on the basis of total Israeli withdrawal and the restoration of the inalienable rights of the Palestinian people.
49.	Thirdly, that concept has dictated Egypt's policy, and since 1967 Egypt has been working and struggling by all available means to achieve these goals in order to secure the fulfilment of these two fundamental principles. This policy has been pursued since the adoption of Security Council resolution 242 (1967), through the mission of Mr. Gunnar Jarring, the Special Representative of the Secretary- General, to the four-Power talks in New York, and the many deliberations in various international forums. Then came the October 1973 war, which altered the situation drastically and moved it from the stage of deadlock which had prevailed because of the intransigence of Israel.
50.	Fourthly, Israel tried to contain the results of the October war and to resort to its previous method of procrastination and obstruction. Then came President El-Sadat's peace initiative of November 1977 to reactivate the efforts towards a just and lasting peace in the area.
51.	Fifthly, with that background in mind, I should like to emphasize two basic principles: that the two Camp David documents represent a framework and a basis for the achievement of a just and lasting peace in the Middle East; and that Egypt is seeking, not a separate solution, but a comprehensive settlement which takes into consideration the legitimate rights of the Palestinian people and ensures the withdrawal of Israel from the Arab territories occupied since 1967, including Jerusalem, which is an integral part of the West Bank. This fact, which is not open to interpretation, has always constituted Egypt's policy, and it will continue to do so in the future. Egypt's position is that Israel cannot claim sovereignty over the West Bank and Gaza, because sovereignty belongs to the Palestinian people who live in those territories. We recognize that a long way lies ahead before the conclusion of final peace treaties. The success of this process will depend largely on the amount of sincerity shown by the parties in carrying out their obligations.
52.	Sixthly, a close and objective consideration of the Camp David document entitled "A Framework for Peace in the Middle East" clearly shows that: first, it contains the general framework for the implementation of Security Council resolution 242(1967) in all its parts and on all fronts; secondly, it emphasizes respect for and implementation of the purposes and principles of the United Nations Charter and the general rules of international law and legitimacy; thirdly, the general principle is that a comprehensive settlement requires the participation of all the parties concerned; fourthly, it confirms the principle of mutuality in security arrangements to be agreed upon, and this means that security is not the exclusive privilege of one party only, which could insist on security measures for itself and deny the other party the same right.
53.	Seventhly, the articles concerning the West Bank and Gaza are intended to create a new situation that will lead gradually to the nullification of the Israeli designs and to the achievement of just Arab aspirations to the following: first, the participation of all the parties concerned in the negotiations to resolve the Palestinian problem in all its aspects, and the recognition of the legitimate rights of the Palestinian people, and this has always been a basic requirement for Egypt and the whole international community, which have emphasized that the core of the problem is the Palestinian question; secondly, the ending of the Israeli military occupation through the termination of the military rule in those two areas, and the withdrawal of the Israeli civil administration and Israel military forces, with the stationing of what is left of them in specified security posts; thirdly, the creation of Palestinian institutions consisting of a self-governing authority established through elections and taking the form of an administrative council for the West Bank and Gaza, the formation of local police forces and the participation of the elected Palestinian representatives in the permanent committee of four to negotiate an agreement concerning the final status of the West Bank and Gaza, and providing for the elected representatives of the inhabitants of the West Bank and Gaza to participate in the determination of their own future; fourthly, the freezing at the present time of the establishment of settlements in the occupied Palestinian territories, the destiny of which will be resolved in the negotiations in which the representatives of the Palestinian people will participate—all Members recognize the importance Egypt attaches to this problem and the initiatives it has undertaken with the support of the Security Council and the General Assembly which considered Israeli settlements illegal and determined that they constitute an obstacle to peace; fifthly, the elimination of the sufferings and oppression of the people in the West Bank and Gaza, inflicted upon them by Israeli occupation and military rule; sixthly, the regulation of the mode of the return of persons displaced from the West Bank and Gaza since 1967, in accordance with Security Council resolution 237 (1967) in this context; and lastly, the conclusion of an agreement concerning the implementation of a just and immediate solution to the problem of the refugees.
54.	Eighthly, the principles and framework for Israeli withdrawal from the Sinai are a confirmation of the principle of withdrawal to international boundaries which could also be applied to the Golan. This reinstates the Arab interpretation of Security Council resolution 242(1967) concerning a complete withdrawal from all the occupied territories and not just from part of them. Also, the implementation of the principle of the removal of Israeli settlements from Sinai could be utilized on the Golan, the West Bank and Gaza.
55.	Ninthly, with regard to Jerusalem, Egypt has reaffirmed its long-standing position which comprises the following points: first, Arab Jerusalem is an integral part of the West Bank, and legal and historical Arab rights in the city must be respected and restored; secondly, Arab Jerusalem should be under Arab sovereignty; thirdly, the Palestinian inhabitants of Arab Jerusalem are entitled to exercise their legitimate national rights, being part of the Palestinian people in the West Bank; fourthly, relevant Security Council resolutions, particularly resolutions 242 (1967) and 267 (1969) must be applied with regard to Jerusalem; fifthly, all the measures taken by Israel to alter the status of the city are null and void and should be rescinded; sixthly, all people must have free access to the city and must enjoy freedom of worship and the right to visit and travel to the Holy Places without distinction or discrimination; seventhly, the Holy Places of each faith may be placed under the administration and control of the representatives of that faith; and eighthly essential functions in the city should not be divided and a joint municipal council composed of an equal number of Arab and Israeli members could supervise the performance of those functions. In that way the city would remain undivided.
56.	Those are the principles which Egypt accepted and by which it will be guided in its efforts. Our adherence to the aims and principles of the Charter and the consensus of the international community regarding the establishment of a just and lasting peace is clear. We consider that what has been achieved is only part of the comprehensive framework for peace.
57.	I am happy to state that the overwhelming support extended to Egypt in its efforts for the establishment of a just and lasting peace, support which has not diminished in recent years, crowns the tireless efforts and sacrifices which Egypt has made in order to restore Arab rights. It is also a manifestation of the belief of theirs in Egypt's responsible role in the world. On behalf of the Egyptian people I should like to express our deepest thanks and gratitude to all those who stood and still stand by Egypt in its endeavours to liberate Arab lands and to establish a just peace in the area. Only a tiny minority does not participate in this overwhelming support. That tiny minority prefers to continue to oppose any peace effort. It is high time to put an end to such manoeuvres and political overbidding. Egypt hopes that all those concerned will study the two documents carefully before passing any judgement on them.
58.	The whole world is witness to our intentions. Our aim is a just peace for the entire Middle East area. We do not aspire to peace at any price; we want to achieve the kind of peace that would restore to the Palestinian people its inalienable rights and to the Arab nation its occupied territories. Any initiative by Egypt is undertaken from a position of strength, not weakness, from a position of courage and not hesitation; it is intended to achieve peace, not to wage war. The road to peace is open and all concerned must contribute with the utmost sincerity to these efforts, otherwise in the area there will be a sliding back to the risks of war and destruction which will endanger international peace and security.
59.	Throughout its history Egypt has consistently shouldered its national responsibilities and has endured much suffering. It stood firm during crises and spared no sacrifice, including that of its dearest possession—its sons- who died as martyrs. Egypt refuses any tutelage from any source. It does not try to tutor anyone and does not accept any lessons from anyone. It will place itself always above slander and petty attacks.
60.	In conclusion I should like to reiterate what I declared last year from this very rostrum, namely, that Egypt has faced four battles of war, so let us devote the fifth battle to the cause of peace.











